Title: From Benjamin Franklin to John Rutledge, 7 June 1778
From: Franklin, Benjamin
To: Rutledge, John


Sir
Passy, near Paris June 7. 1778
The Bearer of this M. Roulhac being about to establish a House of Commerce at Charlestown, his Friends here who are Persons of Distinction request me to recommend him to some Persons of Note in your Province, for their Protection and Counsel on Occasion. The Character he bears here is extreamly good; I beg leave therefore to introduce him to your Excellency, and to recommend him warmly to all those Civilities which you have a Pleasure in showing to Strangers of Merit. I have the Honour to be, with the greatest Esteem and Respect, Your Excellency’s most obedient humble Servant
B Franklin
Govr. Rutledge
